ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_04_FR.txt. 37

OPINION INDIVIDUELLE DE M. BROMS
[Traduction]

M’étant associé aux autres membres de la Cour pour adopter la
présente ordonnance, je tiens 4 expliquer les faits qui constituent la toile
de fond de son adoption. Ce faisant, je me rends bien compte qu’a ce stade
les commentaires ne doivent porter que sur la demande en indication de
mesures conservatoires, car le fond de l’affaire ne sera examiné que lors-
que la Cour rendra son arrêt définitif. Point n’est besoin de rappeler que
les Parties ont effectivement, à l’audience, abordé certaines questions de
fond pour justifier leur point de vue sur les mesures conservatoires. Cela
s’est révélé indispensable pour déterminer si la cause du demandeur était
fondée prima facie.

A l’époque où la Finlande a présenté sa demande en indication de
mesures conservatoires, les conditions normalement requises pour son
acceptation semblaient réunies. La compétence de la Cour ne présentait
aucun problème; la demande au fond soulevait à l'évidence des
problèmes juridiques à trancher par la Cour et avait à première vue des
chances raisonnables d’être accueillie. En outre, le demandeur pouvait
prouver que sans l'indication de mesures conservatoires un préjudice irré-
parable eût pu être causé au droit de libre passage des navires de forage et
plates-formes pétrolières fondé, selon ses allégations, sur plusieurs traités
internationaux et sur la coutume internationale. La condition d’urgence,
qui a souvent joué un rôle décisif lorsque la Cour a eu à statuer sur les
demandes en indication de mesures conservatoires, semblait également
remplie. Le délai fixé pour l'acceptation des soumissions finales relatives
à la construction du pont sur le chenal Est venait à expiration le 18 août
1991 et les commandes de plates-formes pétrolières et de navires de forage
finlandais risquaient de connaître une baisse, les acheteurs éventuels crai-
gnant que leur construction soit bientôt arrêtée en raison de l'impossibilité
d'utiliser le droit de libre passage par le Grand-Belt.

A laudience, le Gouvernement du Danemark déclara que, selon le
déroulement prévu des travaux de construction du pont sur le chenal Est,
«il n’y aura pas d’obstacle matériel au passage par le Grand-Belt avant la
fin de l’année 1994» (observations écrites du Danemark, par. 140, 2);
audience du mardi 2 juillet 1991, matin, CR91/11, p. 11 (M. Lehmann). I
ajouta que d’ici là la Cour aurait rendu un arrêt définitif en l’espèce. Sur
ce, l’agent du Danemark dit que rien n’obligeait à indiquer des mesures
conservatoires (ibid.). Il expliqua en outre que la construction du pont sur
le chenal Est ne créerait pas, en pratique, d’obstacle au passage par les
détroits danois des unités mobiles de forage offshore finlandaises et que la
navigation dans le Grand-Belt pourrait se poursuivre comme par le passé
(voir le paragraphe 25 de l’ordonnance).

29
PASSAGE PAR LE GRAND-BELT (OP. IND. BROMS) 38

Ainsi, selon l’agent du Danemark, il n’y a pas urgence. La situation telle
qu’elle se présentait à l’origine fut encore modifiée du fait que par la suite,
au cours de son délibéré sur la demande, la Cour a décidé de rendre son
arrêt définitif en l’espèce dans les meilleurs délais, probablement au cours
du printemps ou, au plus tard, de l’automne 1992. Cette décision, s’ajou-
tant aux assurances données par le Danemark en ce qui concerne le main-
tien du droit de libre passage, oblige à voir sous un jour nouveau la
question de l’urgence. Le droit de transit est maintenant garanti aux
navires finlandais, y compris les plates-formes pétrolières et les navires de
forage, au moins jusqu’à la fin de l’année 1994 et la Cour tranchera
l’affaire avec toute la célérité possible — en tout cas avant ce temps. Ainsi,
par suite des événements que j’ai expliqués, la base matérielle justifiant
l'acceptation de la demande en indication de mesures conservatoires a été
modifiée. Avec ces changements, les conditions nécessaires à l’accueil de
la demande se sont trouvées réduites sans qu’il y ait eu aucune faute de la
part du demandeur. L’autre solution possible était la présente ordon-
nance.

Cette ordonnance confirme les assurances, déjà mentionnées, que le
Danemark a données à la Cour. Le plus important, toutefois, c’est la
teneur du paragraphe 32 de l’ordonnance, dans lequel la Cour souligne la
règle de droit bien établie selon laquelle un Etat partie à un différend avec
un autre Etat devant la Cour ne saurait améliorer sa position juridique
vis-à-vis de cet autre Etat par quelque action que ce soit pendente lite, et
qu'aucune action de ce genre «ne saurait exercer une influence quelcon-
que sur l’état de droit qu'il incombe à la Cour de définir » (Statut juridique
du territoire du sud-est du Groënland, C.P.J.I. série A/B n° 48, p. 287). Ce
principe concerne naturellement les deux Parties mais, compte tenu des
circonstances de la présente affaire, son importance est particulièrement
grande pour la Finlande, qu’il protège contre tout changement préjudi-
ciable que pourrait entreprendre l'Etat titulaire de l’autorité territoriale
sur le Grand-Belt.

Dans son ordonnance, la Cour tranche aussi une autre question juri-
dique importante évoquée à l’audience par le conseil du Gouvernement
du Danemark, M. Bowett. Celui-ci a fait valoir que dans le cas où une resti-
tution en nature se révélerait une charge excessive pour le Danemark,
une indemnisation pécuniaire du dommage constituerait une réparation
suffisante pour la Finlande, si la Cour lui donnait gain de cause au fond
(audience du 5 juillet 1991, CR 91/14, p. 45). Mais ce n’est pas là ce que le
demandeur cherche à obtenir. Ce qu’il cherche à obtenir, c’est une restitu-
tion en nature. Par conséquent, l'opinion de la Cour privant de validité la
théorie danoise est correcte et constitue une interprétation importante.

Enfin, je considère également comme extrêmement importante la
teneur des paragraphes 33 et 34, compte tenu en particulier du para-
graphe 35 dans lequel la Cour dit qu’une négociation entre les Parties en
vue de parvenir au règlement de leur différend serait la bienvenue. Le
principe de l'égalité de traitement des Parties a été appliqué de façon tout
à fait correcte aux paragraphes 33 et 34, dans lesquels les deux Parties sont

30
PASSAGE PAR LE GRAND-BELT (OP. IND. BROMS) 39

invitées à examiner différentes solutions pour résoudre le différend. Avec
l’aide des experts techniques de l’une et de l’autre, les négociations futures
recommandées par la Cour aux deux Parties pourraient se révéler déci-
sives pour trouver une solution mutuellement acceptable.

Je n’ai pu me défaire de l’impression que ce différend est de ceux que
des négociations entre les deux gouvernements permettraient peut-être de
résoudre. En s’engageant dans cette voie, ceux-ci ne feraient qu’agir dans
l'esprit de courtoisie et de coopération propre aux pays nordiques en
n’épargnant aucun effort pour trouver une solution satisfaisante pour les
deux Parties.

Après tout, le différend principal doit être ramené à des dimensions
réalistes. On a du mal à imaginer que le coût, pour le Danemark, de l’amé-
nagement d’une ouverture dans le pont sur le chenal Est au moyen d’un
pont tournant, ou encore d’une autre solution technique, puisse représen-
ter plus qu’une assez petite fraction du coût total de la construction qui,
nous dit-on, s’élève à plus de 4 milliards de dollars. Une telle modification
ne devrait pas non plus retarder sensiblement les travaux de construction,
à supposer que la décision nécessaire soit prise dans un avenir prochain.
Comme la Cour elle-même, dans son ordonnance, suggère des négocia-
tions aux Parties, on ne peut plus dire que l’acceptation de négociations
leur ferait perdre la face à l’une ou à l’autre. Bien au contraire, la Cour
apprécierait un tel effort de leur part. Il va sans dire que même si les
Parties ne pouvaient résoudre leur différend par des négociations
directes, les résultats de ces dernières, et notamment les solutions techni-
ques qui pourraient être envisagées, seraient utiles à la Cour qui, pour des
raisons bien évidentes, est formée de juristes et non de techniciens.

Comme la Cour a maintenant décidé d'examiner avec célérité cette
affaire, la solution qu’elle adopte est dans l’intérêt des deux Parties. On ne
doit pas laisser l’incertitude causée par la situation durer plus qu'il n’est
absolument nécessaire. Maintenant que la Cour a adopté son ordon-
nance, il faut espérer qu’avec la coopération des deux agents l’affaire sera
effectivement tranchée sur le fond au plus tard à la fin de 1992. On réduira
ainsi au minimum les préjudices que pourrait subir l’une ou l’autre Partie.

(Signé) Bengt BROMS.

31
